NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QING ZENG,                                      No.    14-73342

                Petitioner,                     Agency No. A096-360-221

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 08, 2020**

Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Qing Zeng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We dismiss in part and deny in part his petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court

has jurisdiction to review Board decisions denying sua sponte reopening only for

the limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).

      As to Zeng’s claim based on ineffective assistance of counsel, Zeng has not

challenged the BIA’s finding that in waiting years to raise the claim, he failed to

act diligently. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Zeng also does not challenge the BIA’s determination that he failed to

establish prima facie eligibility for relief under the Convention Against Torture.

See id. Thus, these claims are waived.

      The BIA did not abuse its discretion in denying Zeng’s motion to reopen as

untimely and numerically barred. “‘If agency discretion is to mean anything, it

must be that the agency has some latitude in deciding when to reopen a case. The

agency should have the right to be restrictive. Granting such motions too freely

will permit endless delay of deportation by aliens creative and fertile enough to

continuously produce new and material facts sufficient to establish a prima facie

case.’” INS v. Abudu, 485 U.S. 94, 108 (1988) (quoting with approval INS v. Jong




                                          2                                    14-73342
Ha Wang, 450 U.S. 139, 144 (1981) (quoting from Judge Wallace’s dissenting

opinion in Villena v. INS, 622 F.2d 1352, 1362 (9th Cir. 1980) (en banc)).

      The BIA concluded that Zeng failed sufficiently to establish materially

changed country conditions for Christians in China to qualify for an exception to

the time and numerical limitations for motions to reopen. After thoroughly

reviewing the record, we cannot say that the BIA’s decision was either arbitrary,

irrational, or contrary to law. First, Zeng’s own evidence from a 2012 State

Department Report discloses that “In parts of the country, local authorities tacitly

approved of or did not interfere with the activities of unregistered groups.

Guangdong officers, for example, increasingly allowed unregistered places of

worship to hold services provided that they remained small in scale and did not

disrupt social stability”. Zeng is from Guangdong, not Beijing. He attended

“house church” meetings, not large gatherings.

      Second, Zeng submitted an article from the National Review Online dated

Feb. 19, 2014 by Jillian Melchior. She spent a year in China and reported from

personal experience that “persecution seemed to be a waning concern for

Christians”.

      PETITION FOR REVIEW DISMISSED in part and DENIED in part.




                                          3                                    14-73342